Citation Nr: 1301881	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent disabling for irritable colon and bowel syndrome (IBS).

2.  Entitlement to a disability rating in excess of 10 percent disabling for status post fracture, long finger, right hand (major) with partial amputation and osteoarthritis (hereinafter "right long finger fracture").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California that denied entitlement to a disability rating in excess of 10 percent for the Veteran's IBS disability, entitlement to a compensable rating for the Veteran's right long finger fracture, and that denied entitlement to service connection for right hand arthritis.

Subsequently, a July 2012 RO decision granted a higher 30 percent rating for the Veteran's IBS disability, effective April 18, 2006.  While the Board acknowledges that this may constitute the maximum schedular rating under Diagnostic Code 7319, the Board nevertheless notes that this matter remained on appeal before the Board because the issue of extraschedular consideration had not been decided.  See Thun v. Peake, 22 Vet.App. 111 (2008).

Also, the July 2012 RO decision granted a higher, 10 percent rating for the Veteran's right long finger fracture disability (including taking into account osteoarthritis), effective April 18, 2006.  The Board notes that because this did not constitute a grant of the full benefit sought on appeal, this matter remained on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

A videoconference hearing was scheduled in November 2012 between the Veteran  at the RO in Los Angeles, California and the undersigned Veterans Law Judge in Washington, DC.  In October 2012, however, the Veteran withdrew her request for a hearing in writing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.

The Board also acknowledges that the Veteran had appealed to the Board the issue of entitlement to service connection for right hand arthritis as secondary to her service-connected right long finger fracture.  Subsequently, however, a July 2012 RO decision granted service connection for right hand osteoarthritis and a scar.  As the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In December 2012, before the Board promulgated a decision, the Board received a letter from the Veteran and her representative that expressed the Veteran's desire to withdraw from appellate review her claim for a disability rating in excess of 30 percent disabling for IBS.

2.  In October 2012, before the Board promulgated a decision, the Board received letters from the Veteran and her representative that expressed the Veteran's desire to withdraw from appellate review her claim for a disability rating in excess of 10 percent disabling for a right long finger fracture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for a disability rating in excess of 30 percent disabling for IBS have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for a disability rating in excess of 10 percent disabling for a right long finger fracture have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In October 2012 and December 2012, before the Board promulgated a decision in these matters, the Veteran submitted written requests to withdraw from appellate consideration her claims for increased ratings for her service-connected IBS and right long finger fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they must therefore be dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 30 percent disabling for IBS is dismissed.

The appeal of entitlement to a disability rating in excess of 10 percent disabling for a right long finger fracture is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


